The plaintiff in error, Bob Morris, was convicted on a charge that he did have in his possession certain intoxicating liquors with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined for 30 days in the county jail and to pay a fine of $100. From the judgment rendered June 2, 1917, he appealed by filing in this court September 19, 1917, a petition in error with case-made. No brief had been filed and no appearance made on behalf of the plaintiff in error when the case was called for final submission, whereupon the Attorney General moved that the judgment be affirmed or the appeal dismissed for failure to prosecute the appeal. It appearing that the appeal in this case has been abandoned, the motion to dismiss is sustained, and the cause remanded to the trial court, with direction to cause its judgment to be carried into execution.